DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s preliminary amendment filed 05/01/2019. Claims 6-9, 11-13 and 15-17 are amended. Claims 1-17 are currently pending.
Claim Objections
Claim 14 is objected to because of the following informalities:  Regarding claim 14, the phrase “a drive motor of drive” should read “a drive motor of the drive”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 6, the claim recites “the needle module is from the outside in contact on the extension”. It is unclear what “from the outside in contact on the extension” is referring to, since the scope of “outside” is unclear. In other words, the claim seems to be implying the needle module would not be in contact on the extension from the inside or a separate location, however, it is unclear what location the outside is referring to, and one of ordinary skill would’ve understood the needle module to generally either be in contact or not in contact with the extension. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the needle module being in contact with the extension.
	Regarding claim 7, the claim recites “an outwardly projecting protrusion… behind which engages”. It is unclear which direction “behind” is referring to, since the term “behind” can be seen as several different locations depending on which direction the device is being used in. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to any location on the device.
	Further, the claim recites “behind which engages at least one latching finger on the back end of the needle module”. It is unclear whether the claim language is reciting a positive engagement between the latching finger and the protrusion, a positive engagement between the latching finger and the needle module, a location of the latching finger with respect to the needle module and/or the device, or a separate location. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a protrusion and a latching finger on the device.
	Further, the claim recites “in particular having the form of an annular flange”. It is unclear what the metes and bounds of the phrase “in particular” are, and therefore, it is unclear whether the claim language is positively reciting the flange, or providing an example of a projection that may include a flange. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is 
	Regarding claim 8, the claim recites “the end” in line 2. It is unclear whether the front end or the back end is being referred to as previously introduced in claim 2. The claim further recites “the end, facing the needle module”, however, it is unclear how this phrase distinguishes the front end from the back end, or vice versa, since both the front end and the back end are comprised on the needle module and could therefore face the needle module. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to either the front end or the back end of the needle module.
	Further, the claim recites “the drive-side coupling element” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim, since a drive-side coupling element has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a drive-side coupling element of the coupling elements as introduced in claim 1.
	Further, the claim recites “the front end of the extension” in line 3. There is insufficient antecedent basis for this limitation in the claim, since a front end of the extension has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a front end of the extension.
	Regarding claim 10, the claim recites “the back end of the handle piece” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a back end of the handle piece has not been previously introduced. For examination purposes, the examiner is interpreting the phrase to be referring to a back end of the handle piece.
	Further, the claim recites “the protective sleeve extends… and is here closed”. It is unclear what the phrase “here closed” is referring to, a specific time the protective sleeve is closed, a location, etc. 
	Regarding claim 11, the claim recites “the end” in line 2. There is insufficient antecedent basis for this limitation in the claim, since an end has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to an end relative to the needle.
	Further, the claim recites “the coupling element” in line 3. It is unclear whether this phrase is referring to the coupling elements as previously introduced in claim 1, or introducing a new, separate coupling element. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a coupling element of the coupling elements as introduced in claim 1.
	Further, the claim recites “the needle is disposed on a retainer on the end of which that is opposite to the needle the coupling element is disposed”. It is unclear what location is being claimed, an end opposite to the needle, an end opposite to the coupling element, etc. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to an end opposite the needle and in proximity to a coupling element.
	Regarding claim 12, the claim recites “the retainer” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a retainer has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a retainer.
	Further, the claim recites “preferably a projection”. It is unclear what the metes and bounds of the phrase “preferably” are, and therefore, it is unclear whether the claim language is positively reciting the projection, or only using exemplary language. Therefore, the scope of the claim is indefinite. For 
	Regarding claim 13, the claim recites “the drive-side coupling element” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim, since a drive-side coupling element has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a drive-side coupling element of the coupling elements as introduced in claim 1.
	Regarding claim 15, the claim recites “the coupling element” in line 2. It is unclear whether this phrase is referring to the coupling elements as previously introduced in claim 1, or introducing a separate, new coupling element. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a coupling element of the coupling elements as introduced in claim 1.
	Further, the claim recites “a drive journal is received connected with the motor shaft”. It is unclear how the drive journal can be received and already connected with the motor shaft. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the drive journal connected with the motor shaft, or receivably connected with the motor shaft.
	Further, the claim recites “the motor shaft”. There is insufficient antecedent basis for this limitation in the claim, since a motor shaft has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to a motor shaft.
	Further, the claim recites “when appropriate with a roller supported on the drive journal”. It is unclear what the metes of the bounds of the phrase “when appropriate” encompass, since the claim language has not explicitly claimed conditions in which a roller supported on the drive journal would be 
	Regarding claim 17, the claim recites “a setting ring that is mounted, in particular via a threading”. It is unclear what the metes and bounds of the phrase “in particular” are, and therefore, it is unclear whether the claim language is positively reciting the threading, or providing an example of a setting ring that may be threaded. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be capable of including threading (in other words, the claim is not positively reciting the setting ring being threaded).
	Claim 14 is indefinite due to its dependency on indefinite base claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 2016/0184572 A1).
	Regarding claim 1, Xiao discloses (abstract; Paras. [0047]-[0058]; Figs. 1-6) hand-held device for tapping into the skin with a handle piece (200, Para. [0049]; Fig. 4) comprising a drive (driving 
	Regarding claim 2, Xiao discloses the device of claim 1. Xiao further discloses the device characterized in that the needle module comprises a front end (distal end of needle module 300, Fig. 4) with an aperture for the needle (needle tip opening 330, Para. [0050]; Fig. 4) and a back end (mounting end 310, Para. [0050]; Figs. 4-5) via which the needle module is releasably connected with the handle piece (mounting end 310 of needle module 300 mounts to handle 200 via inner separator member 12, Para. [0050]; Fig. 4).
	Regarding claim 3, Xiao discloses the device of claim 2. Xiao further discloses the device characterized in that the handle piece comprises an extension or a recess (mounting hole 210 of handle 200, Paras. [0048]-[0049]; Figs. 4-5) via which the position of the back end of the needle module is fixed in position on the handle piece (mounting end 310 of needle module 300 mounts to mounting hole 210 
	Regarding claim 6, Xiao discloses the device of claim 3. Xiao further discloses the device characterized in that the needle module is from the outside in contact on the extension (needle module 300 in contact with mounting hole 210 of handle 200 via inner separator member 12, Paras. [0049]-[0050]; Figs. 4-5).
	Regarding claim 7, Xiao discloses the device of claim 6. Xiao further discloses the device characterized in that on the extension an outwardly projecting protrusion (handle neck 240 of handle 200, which is in contact with mounting hole 210 via handle 200, Para. [0049]; Fig. 5), in particular having the form of an annular flange (one of ordinary skill would’ve understood handle neck 240 to be capable of functioning as a flange), is disposed behind which engages at least one latching finger on the back end of the needle module (annotated Fig. 5 depicting at least one latching finger of needle module 300, which one of ordinary skill would’ve understood to function as a latching finger to connect with inner separator member 12 and handle 200).

    PNG
    media_image1.png
    615
    611
    media_image1.png
    Greyscale

Annotated Figure 5 of Xiao
	Regarding claim 8, Xiao discloses the device of claim 3. Xiao further discloses the device characterized in that the end, facing the needle module, of the drive-side coupling element is substantially aligned with the front end of the extension (one of ordinary skill would’ve understood an end of mounting hole 210 to be aligned with inner separator member 12 since they are coupled together, Paras. [0049]-[0050]; Figs. 4-5).
	Regarding claim 9, Xiao discloses the device of claim 1. Xiao further discloses the device characterized in that the protective sleeve extends at least partially over the handle piece (handle 200 inserted into protective barrier 10, therefore protective barrier 10 covers at least a portion of handle 200, Paras. [0047], [0052] and [0054]; Figs. 4-5).
	Regarding claim 10, Xiao discloses the device of claim 9. Xiao further discloses the device characterized in that the protective sleeve extends up to the back end of the handle piece (protective barrier 10 extends the full length of handle 200, Para. [0013]; Fig. 4) and is here closed such that the 
	Regarding claim 11, Xiao discloses the device of claim 1. Xiao further discloses the device characterized in that the needle is disposed on a retainer (elastic component disposed in needle module 300, Para. [0050]) on the end of which that is opposite to the needle the coupling element is disposed (one of ordinary skill would’ve understood elastic component to be opposite to needle, since it’s connected to driving component 500 and pushes/pulls needle 320 to its original position, Para. [0050]).
	Regarding claim 17, Xiao discloses the device of claim 3. Xiao further discloses the device characterized in that the extension or the recess is disposed on a setting ring (sealing component 140 formed in an O-ring structure, Para. [0057]; Fig. 8) that is mounted, in particular via a threading on the handle piece, adjustably in the longitudinal direction of the needle (one of ordinary skill would’ve understood sealing component 140 to be mounted along the longitudinal direction of needle 320, Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Oginski (US 2010/0036317 A1).
	Regarding claim 4, Xiao discloses the device of claim 3. 
	However, Xiao fails to disclose the device characterized in that the needle module is connected with the handle piece across a snap-on connection in the proximity of the extension or of the recess.
	Oginski teaches (Paras. [0013]-[0015] and [0055]; Figs. 14-15), in the same field of endeavor, a tattoo device including a needle module (distal section 4, Paras. [0015] and [0055]; Figs. 14-15) connected to a handle piece (proximal section 3, Paras. [0015] and [0055]; Figs. 14-15) across a snap-on connection (distal section 4 is snapped on, Paras. [0015] and [0055]; Figs. 14-15).
	Therefore, Xiao fails to disclose a snap-on connection between the needle module and the handle piece, but teaches the needle module mounted to the handle piece in order to connect the two structures together, and Oginski teaches a snap-on connection between the needle module and the handle piece as an appropriate mechanism for mounting the two structures together (Paras. [0013]-[0015]) and therefore discloses that these are interchangeable or known equivalents in the art. It would KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device using a snap-on connection, instead of the mounting as taught by Xiao, because Oginski teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either mounting mechanism.
	Note the combination of Xiao and Oginski would further teach the needle module connected with the handle piece across a snap-on connection in the proximity of the extension or of the recess, since needle module 300 and handle 200 of Xiao would still connect in the proximity of the mounting structure of handle 200 of Xiao (Fig. 5 of Xiao).
	Regarding claim 12, Xiao discloses the device of claim 1. 
	However, Xiao fails to disclose the device characterized in that on the retainer a snap-on element, preferably a projection, is disposed and that the snap-on element of the retainer in a retracted position of the needle is releasably retained on a mating surface of the needle module.
	Oginski teaches (Paras. [0015] and [0055]; Figs. 14-15), in the same field of endeavor, a tattoo device including a retainer (one of ordinary skill would’ve understood distal section 4 to function as a retainer since it retains the needle device, Paras. [0015] and [0055]; Fig. 14) including a snap-on element (distal section 4 is snapped onto drive unit, Para. [0015]) and the snap-on element in a retracted position of a needle (needle device 8 actuated by actuating element 11, which one of ordinary skill would’ve understood to encompass an extended and retracted position when distal section 4 is snapped on, Paras. [0044] and [0055]; Fig. 14)  is releasably retained on a mating surface of a needle module (needle unit 2 can include two latching positions such that distal section 4 can be releasably detached on surface of needle unit 2, Paras. [0055]-[0056]; Fig. 14).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Adler (US 6345553 B1).
	Regarding claim 5, Xiao discloses the device of claim 3.
	However, Xiao fails to disclose the device characterized in that the needle module is connected with the handle piece across a magnet connection in the proximity of the extension or of the recess.
	Adler teaches (Col. 3 lines 40-55 and Col. 4 lines 23-30; Fig. 2), in the same field of endeavor, a tattoo device including a needle module (disposable module, Col. 3 lines 40-55) connected with a handle piece (basic module, Col. 3 lines 40-55) across a magnet connection (magnet 10, Col. 4 lines 23-30).
	Therefore, Xiao fails to teach a magnetic connection between the needle module and the handle piece, but teaches mounting of the needle module onto the handle piece, and Adler teaches a magnetic connection between the needle module and handle piece as an appropriate securing connection and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a magnetic connection, instead of the mounting as disclosed by Xiao, because Adler teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either securing mechanism.
.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Hsieh (US 5741290).
	Regarding claim 13, Xiao discloses the device of claim 1.
	However, Xiao fails to disclose the device characterized in that the drive comprises a driving rod, that is moved translationally and is oriented coaxially with the needle, on which the drive-side coupling element is disposed.
	Note Xiao discloses a tattoo needle driving component (500), but fails to disclose the specific structure of the tattoo needle driving component (Paras. [0049]-[0050]).
	Hsieh teaches (Col. 2 line 58-Col. 4 line 20; Figs. 1-3D), in the same field of endeavor, a tattooing tool including a drive (motor 6 and transmission shaft 2, Col. 2 line 58-Col. 3 line 8; Fig. 1) comprising a driving rod (transmission shaft 2, Fig. 1), that is moved translationally (transmission shaft is driven to reciprocate motion, Col. 2 lines 6-24) and is oriented coaxially with the needle (Fig. 1 depicts transmission shaft 2 oriented coaxially with needle cannula 8).
	Therefore, Xiao fails to teach a driving rod, but teaches a needle driving component (and is otherwise silent to the structure of the driving component), and Hsieh teaches a needle driving component including a driving rod and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a driving rod, instead of the driving component as 
	Note the combination of Xiao and Hsieh would further teach a driving rod on which the drive-side coupling element is disposed, since Xiao discloses a coupling element on handle 200 (Figs. 4-5 of Xiao).
	Regarding claim 14, Xiao (as modified) teaches the device of claim 13. Hsieh further discloses the device characterized in that a rotational axis of a drive motor (motor 6, Col. 2 line 58-Col. 3 line 8; Fig. 1) of drive is oriented at a right angle to a longitudinal axis of the driving rod (Fig. 1 depicts motor 6 oriented at a right angle relative to a proximal end of transmission shaft 2).
	Regarding claim 15, Xiao (as modified) teaches the device of claim 13. Xiao (as modified) further teaches the device characterized in that the driving rod at an end opposite to the coupling element (one of ordinary skill would’ve understood transmission shaft 2 to include a location opposite to a coupling element, since Xiao discloses a coupling element on needle module 300 located on a distal end of the device, Figs. 4-5 of Xiao) comprises an elongated hole (transmission shaft 2 includes reception hole 221A, Col. 3 line 63-Col. 4 line 20, Fig. 3A) oriented transversely to the longitudinal axis of the driving rod (one of ordinary skill would’ve understood reception hole 221A to have a component oriented transversely relative to a longitudinal axis of intermediate section 22A and front section 21A, Fig. 3A), into which a drive journal is received (elastic pieces 213A, which one of ordinary skill would’ve understood to function as a journal since the pieces are elastic and the transmission shaft would require movement within the hole during reciprocation of motion to needle cannula 8, Col. 3 line 63-Col. 4 line 20; Fig. 3A) connected with the motor shaft (elastic pieces 213A connect to separate portions of transmission shaft 2, Col. 3 lines 9-23 and Col. 3 line 63-Col. 4 line 20), when appropriate with a roller .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of La Fontaine (US 2015/0025561 A1).
	Regarding claim 16, Xiao discloses the device of claim 1.
	However, Xiao fails to disclose the device characterized in that it is battery or accumulator operated.
	Note Xiao discloses a tattoo needle driving component (500), but fails to disclose the specific structure of the tattoo needle driving component (Paras. [0049]-[0050]).
	La Fontaine teaches (Para. [0035]), in the same field of endeavor, a tattoo device that is battery or accumulator operated (Para. [0035]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Xiao with the battery or accumulator, as taught by La Fontaine, in order to supply the drive unit with electricity (Para. [0035]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0020283 A1 to Lisec, disclosing a diaphragm portion acting as a coupling element.
US 2011/0048174 A1 to Lin, disclosing a threaded outer sleeve connecting a needle module and a handle piece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771     

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771